This was an action upon a promissory note. The complaint contained the usual averments. It charged that Luigi Pardini, "for a valuable consideration, made, executed, and delivered to plaintiff a promissory note," etc. It also averred non-payment of the principal sum and interest, and that the whole was due and unpaid. The answer was a denial that "Luigi Pardini, for a valuable consideration or otherwise, made, executed, and delivered to plaintiff, or made or executed or delivered to plaintiff, a promissory note for the sum of twenty-five hundred dollars, or any other sum." The next denial of the answer was: "Denies that said Luigi Pardini has not paid the alleged note set forth in plaintiff's complaint; denies that the said Luigi Pardini has not paid the interest on said alleged note set forth in plaintiff's complaint; denies that said alleged note or the interest is still unpaid." Following these denials was a cross-complaint, to the effect that the sum of eight hundred dollars was loaned to plaintiff by Luigi Pardini.
At the opening of the trial, plaintiff's attorney stated what he believed to be the issues involved, and that the sole issue was the execution of the note, stating, further, his conviction that the cross-complaint was not proper in the action. The court, in passing upon the suggestion of the attorney, held that the cross-complaint could not be set up in the action, and settled the pleadings by declaring, "The only *Page 433 
issue under the pleadings is whether the deceased, Pardini, executed the note." Appellant contends that by the ruling of the court above quoted he was deprived of his defense to the note, of non-delivery, want of consideration, and payment. It is not only the right of the court to settle or to designate at the outset of a trial the issues of fact which have been joined by the pleadings, and to direct and limit the introduction of evidence to those issues alone, but it is eminently a proper practice, and one which would serve greatly to expedite the trial of causes, if more commonly followed. At the same time, when the court has so declared upon the issues, either party has the unquestioned right to except to the ruling of the court, and if by that ruling he shall have been deprived of any substantial right of defense, to urge that upon the attention of the appellate court. He may not only submit to the ruling of the court without future offer of evidence upon the excluded defense, but it is his duty to accept such ruling. (Bell v. Brown, 22 Cal. 678; De Baker v. SouthernCal. Ry. Co., 106 Cal. 279;1 Pettygrove v. Rothchild, 2 Wn. 8;Hozey v. Buchanan, 16 Pet. 218; Indianapolis etc. Mfg.Co.v.Cavin, 53 Ind. 263.) The ruling of the court in thus defining and limiting the issues should properly be regarded as its refusal to allow evidence upon any other than the indicated issues.
If, as has been said, the appellant was injured by such ruling, he has the right to be heard upon it here. But was he injured in this instance? When the court declared that the sole issue tendered by the answer was that of the execution of the note, it unquestionably meant execution to be understood in its legal sense, as including delivery. Under an allegation that the note was made, executed, and delivered, and a denial that it was made or executed or delivered, and where under such issue joined the court declares that the execution of a note is in issue, it does not seem possible that such ruling can be misunderstood as a declaration by the court that non-delivery may not be shown. (SeeLe Mesnager v. Hamilton, 101 Cal. 532-539.2) The delivery wasprima facie established by plaintiff's production and proffer of the note.
As to the second and third contentions, that the defendant was deprived of his defenses of lack of consideration and *Page 434 
payment, it is sufficient to say that such defenses are affirmative defenses to be pleaded, and this defendant did not do. He contented himself in his answer with a naked denial of the averments of the complaint, and this, as has been repeatedly held in this and in other code states, is not sufficient to raise either of these issues. "A promissory note imports a consideration, and therefore it is not necessary that a consideration should be specially alleged. If there was no consideration, the defendant should have filed an answer setting up a want of it as a defense to the action." (Winters v. Rush,34 Cal. 136.) The introduction of the unpaid note by plaintiff was sufficient evidence, if evidence was necessary, in support of his negative allegation of non-payment (Brennan v. Brennan, 122 Cal. 4401), but payment is an affirmative defense which must be pleaded. (Melonev. Ruffino, 129 Cal. 514.2) Therefore, defendant has no just cause for complaint that he was excluded by the ruling of the court from offering evidence upon defenses which he had not raised.
There was sufficient evidence to support the findings of the court upon all the issues, and, as defendant was not deprived of any defense to which he was entitled, the judgment is affirmed.
Temple, J., Harrison, J., Garoutte, J., Van Dyke, J., and Beatty, C.J., concurred.
1 46 Am. St. Rep. 237.
2 40 Am. St. Rep. 81.
1 68 Am. St. Rep. 46.
2 79 Am. St. Rep. 127.